NO. 12-01-00232-CV

 
IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



§



IN RE: LINDA JACKSON,
RELATOR§
	ORIGINAL PROCEEDING



§





PER CURIAM
	On September 21, 2001, this Court delivered an opinion conditionally granting Relator's
Petition for Writ of Mandamus.  That opinion ordered Respondent to vacate its order of August 16,
2001 denying Jackson's Motion to Withdraw and Substitute Deemed Admissions and enter an order
allowing Jackson to withdraw and amend her deemed admissions, within five days.  Subsequently,
on September 27, 2001 this Court received an order from the trial court which complied with this
Court's order and opinion of September 21, 2001.
	All issues attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue.  Accordingly,  this
original proceeding is dismissed.

Opinion delivered September 28, 2001.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.


DO NOT PUBLISH